Filed 3/2/17
                     CERTIFIED FOR PUBLICATION

        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                 DIVISION SEVEN


CITY OF LOS ANGELES,                       B269525

       Petitioner,                         (Los Angeles County
                                           Super. Ct. No. BS156058)
       v.

SUPERIOR COURT OF LOS
ANGELES COUNTY,

       Respondent.

CYNTHIA ANDERSON-BARKER,

       Real Party in Interest.



      ORIGINAL PROCEEDINGS in mandate. Jane L. Johnson, Judge.
Petition for writ of mandate granted in part.
      Michael Feuer, City Attorney, Carlos De La Guerra, Managing
Assistant City Attorney, Debra L. Gonzales, Assistant City Attorney, Blithe
Smith Bock and Gabriel L. Ruha, Deputy City Attorneys for Petitioner.
      Best Best & Krieger, Shawn Hagerty, Rebecca Andrews and Victoria
Hester for The California State Association of Counties, as Amicus Curie on
behalf of Petitioner.
      No appearance for Respondent.
      Donald Cook for Real Party in Interest.
      Davis Wright Tremaine, Kelli L. Sager, Dan Laidman and Thomas R.
Burke for Los Angeles Times Communications, LLC, The McClatchy
Company, Hearst Corporation, The Reporters Committee for Freedom of the
Press, Californians Aware, The California Newspaper Publishers Association,
and The First Amendment Coalition, as Amicus Curia on behalf of Real Party
in Interest.
                        _________________________

       Real Party in Interest Cynthia Anderson-Barker filed a petition under
the California Public Records Act (Gov. Code, §§ 6250, et seq., (CPRA)) to
compel the City of Los Angeles to disclose electronically stored documents
and data that contained information relating to vehicles impounded by the
Los Angeles Police Department (LAPD). The City argued that the requested
materials did not qualify as “public records” because a private third party
owned them.
       Prior to the hearing on the petition, Anderson-Barker propounded
discovery requests seeking evidence regarding the City’s claim that it did not
own the materials. The City asserted a single objection to each discovery
request contending that the Civil Discovery Act did not apply to actions
brought under the CPRA. Anderson-Barker filed a motion to compel the City
to provide further responses to her discovery. The trial court granted the
motion, concluding that: (1) the Civil Discovery Act applied to CPRA
proceedings; and (2) the City had waived any other objections to the discovery
requests. The court ordered the City to respond to the discovery requests
without any further objections, and imposed discovery sanctions in the
amount of $5,560.00.
       The City filed a petition for writ of mandate seeking an order directing
the trial court to vacate its order, and enter a new order denying the motion
to compel. We issued an order to show cause, and now grant the City’s
petition in part. Although we agree with the trial court’s conclusion that the
Civil Discovery Act applies to CPRA proceedings, we reverse the remainder of
the order, and remand for further proceedings.




                                      2
                              FACTUAL BACKGROUND

      A. Background Facts

      The Los Angeles Police Department (LAPD) uses privately owned
companies to tow and store impounded vehicles.1 These tow companies are
referred to as “Official Police Garages” (OPGs), and perform their services
pursuant to written contracts entered into with the City of Los Angeles.
Although the City contracts separately with each OPG, the terms of the
contracts are materially identical.
      Whenever a LAPD officer needs to impound a vehicle, he or she
contacts an OPG to tow and store the vehicle. The LAPD officer is required
to prepare a “CHP 180 form” that documents the vehicle seizure. The officer
and the OPG each retain a portion of the CHP 180 form. The OPG is
required to enter certain information regarding the impoundment into a
database known as the “Vehicle Information Impound Center” (VIIC). The
VIIC is maintained by the “Official Police Garage Association of Los Angles”
(OPG-LA), a private organization comprised of tow companies that have OPG
contracts with the City. The OPGs are also required to scan their portion of
the CHP 180 form into “Laserfiche,” an independent document storage
company that OPG-LA contracts with to store OPG-related documents.




1      These undisputed “Background Facts” are based on a factual summary
set forth in an order issued in Flynn v. Los Angeles County Superior Court,
Superior Court Case No. BS147850 (Flynn), which denied a CPRA petition
seeking the same categories of information that are at issue here. As
discussed in more detail below, the attorney who filed and litigated the Flynn
action also represents petitioner Anderson-Barker in this case. The City has
filed a request that we take judicial notice of several documents filed in
Flynn, including the trial court’s order denying the CPRA petition. We grant
the City’s request. (See Evidence Code, § 452, subd. (d) [judicial notice may
be taken of the “[r]ecords of . . . any court of record of the United States or of
any state of the United States”].) For the purposes of this writ proceeding,
these background facts are not disputed.

                                        3
      B. Summary of Prior Litigation Seeking Disclosure of VIIC Data
         and Laserfiche Scans

       On March 10, 2014, Colleen Flynn submitted a written request to the
LAPD seeking “the following electronically stored data: [(1)] All data recorded
in [the VIIC] database. [(2)] All documents as scanned into Laserfiche
regarding vehicle seizures. . . .” Although Flynn’s request acknowledged that
the VIIC data and Laserfiche scans were “stored in systems maintained by
[OPG-LA],” she asserted that the materials qualified as “public records”
because the City’s “contracts” with OPG-LA and the OPGs provided it the
right to “access and possess” the materials.
       The LAPD declined Flynn’s request. In a letter, the LAPD explained
that the materials Flynn had requested did not qualify as “public records”
within the meaning of the CPRA because OPG-LA maintained the computer
systems that stored the VIIC database and the Laserfiche scans. Although
the LAPD admitted it had authority to “access” the VIIC data and Laserfiche
scans “for the purpose of conducting necessary law enforcement
investigations,” it asserted that such access did not qualify as “ownership” of
those materials, or otherwise transform the materials into public records.
The LAPD further asserted that even if the requested materials qualified as
public records, they were subject to numerous exemptions set forth in the
CPRA.
       On March 27, 2014, Flynn’s attorney, Donald Cook, filed a petition for
writ of mandate pursuant to Government Code section 62582 seeking to
compel the City of Los Angeles to disclose the VIIC data and the Laserfiche
scans. The petition alleged that the materials qualified as “public records”
under the CPRA, and that there was no “lawful or proper reason for [the
City’s] refusal to provide the records. . . .” The City opposed the petition,
asserting that it did not own the materials in question. The parties
presented evidence in support of their respective positions, which included a
declaration from LAPD detective Ben Jones and samples of contracts entered
into between the OPGs and the City.


2    Unless otherwise noted, all further statutory citations are to the
Government Code.

                                      4
       In its briefing, Flynn argued that the following provision set forth in an
attachment to the OPG contracts established that the City owned the VIIC
data and the Laserfiche scans: “Unless otherwise provided for herein, all
documents, materials, data and reports originated and prepared by
CONTRACTOR under this contract shall be and remain the property of the
City.” The City, however, argued that a separate provision set forth in
section 14.3 of the OPG contracts clarified that the OPG was to
“retain . . . the VIIC and Laserfiche records,” and that the City was only
permitted inspect the records for “purposes of audit . . . and law
enforcement.” In the City’s view, this language demonstrated that it did not
own the materials, and was only allowed to access the information for limited
purposes.
       The court agreed with the City, explaining that the provision Flynn had
relied on provided the City ownership of all work product the OPGs had
produced under their contracts with the City “‘unless otherwise provided for’
in the OPG contract.” The court further explained that “[section] 14.3 meets
the ‘otherwise provided for’ requirement, thereby negating [the ownership
provision set forth in the attachment provision].” The court also noted that
the OPG contracts described the two circumstances under which the City
could access the VIIC data and the Laserfiche scans (audit and law
enforcement), which would have been unnecessary if the City owned those
materials.
       The court additionally concluded that evidence regarding the City and
the OPGs’ “contract performance” demonstrated that the parties had “always
interpreted their contract as vesting ownership [of the VIIC data and the
Laserfiche scans] in the OPGs.” In support, the court cited a statement in the
declaration of LAPD detective Ben Jones asserting that the City “ha[d]
[previously] obtained a search warrant when it wanted physical possession of
the records stored at Laserfiche, even though [section] 14.3[] gives law
enforcement a right of access.” The court found that such conduct was
“powerful evidence that the parties have performed the OPG contracts with
the intent that the OPGs own the information in VIIC and Laserfiche.”
       Flynn filed a petition for writ of mandate pursuant to section 6259,
subdivision (c) seeking immediate review of the trial court’s order. On


                                       5
February 20, 2015, Division One of this District denied the petition. Flynn
then filed a petition for review in the California Supreme Court, which the
Court denied in April of 2015.

      C. Summary of Proceedings in the Present Matter

       On June 4, 2015, petitioner in the current action, Cynthia Anderson-
Barker, submitted a request to the LAPD seeking the disclosure of a portion
of the information Flynn had previously sought. Specifically, Anderson-
Barker requested that the LAPD disclose: (1) “All data recorded in [the VIIC]
database, for any vehicle seized at LAPD direction at any time from June 1,
2010 to the present, for which a CHP 180 form was prepared”; and (2) “All
CHP 180 forms for any vehicle seized at LAPD direction at any time from
June 1, 2010 to the present, for which a CHP 180 was prepared. This
includes, but is not limited to documents that are indexed in Laserfiche. . . .”
       In response, the LAPD informed Anderson-Barker it would “respond to
[the] portion of [her] request” that sought copies of CHP 180 forms (or
portions thereof) located in the LAPD’s investigative files. The LAPD
declined, however, to disclose any VIIC data or Laserfiche scans, explaining
that OPG-LA and the OPGs owned and maintained those materials. The
LAPD further explained that “the issue of whether the information in the
VIIC database and the documents in the Laserfiche system constituted
‘public records’ under the CPRA [had been] vigorously litigated in [the Flynn
action].” The LAPD noted that after receiving extensive evidence and
briefing, the trial court in Flynn had ruled the requested materials were not
“public records” within the meaning of the CPRA, and that the California
Court of Appeal had denied a petition for writ of mandate seeking reversal of
that decision.
       On June 18, 2015, Anderson-Barker, represented by the same attorney
who had represented Deborah Flynn (Donald Cook), filed a petition for writ of
mandate pursuant to section 6258 seeking to compel the City of Los Angeles
to disclose the VIIC data and the Laserfiche scans. The petition asserted
that the City’s “claim that it does not ‘own’ the requested public records is
false, and [the City] knows its claim is false.” According to the petition, the
written contracts between the City and the OPGs made clear that the


                                       6
requested information belonged to the City, rather than the OPGs or OPG-
LA.
       The petition further asserted, on information and belief, that “in
claiming [the City] does not ‘own’ the requested public records at issue, [the
City’s agents] have committed perjury and have suborned perjury.” The
petition alleged that the declaration detective Ben Jones had submitted in
the Flynn action falsely asserted that the LAPD had sought search warrants
to obtain VIIC data or documents stored in Laserfiche. The petition further
alleged, on information and belief, that: (1) the City “has never sought a
search warrant to obtain VIIC date or CHP 180 forms as stored in
Laserfiche”; and (2) the city attorney who drafted Jones’s declaration had
done so “for the purpose of deceiving the Flynn court as to the ownership of
VIIC data and CHP 180 forms stored in Laserfiche.”
       After the City filed its answer to the petition, Anderson-Barker
propounded several forms of discovery on the City seeking information
related to: (1) the City’s claim that it did not own the VIIC data or the
Laserfiche scans; and (2) detective Jones’s statement that the LAPD had
previously obtained search warrants to secure such materials. The discovery
included (among other things) nine written interrogatories, 16 requests for
admission and an inspection demand requesting the production of 40
categories of documents.3 In response to each discovery request, the City
asserted a single, identical objection stating that the petitioner was not
permitted to “propound discovery as a matter of right in the instant writ of
mandamus action. The exclusive procedure for litigation under the [CPRA] is
contained in Government Code sections 6258 and 6259.”
      On October 7, 2015, Anderson-Barker filed a motion to compel
responses to her discovery. Anderson-Barker argued the discovery was


3      The request for production sought a wide range of documents including,
for example: all writings “showing that . . . [the City] considered” the OPGs
to be the owners of the VIIC data and the Laserfiche scans; “[e]ach and every
[search] warrant” referred to in the Jones declaration; all writings and
documents regarding the drafting and amendment of various provisions in
the OPG contracts; and “each and every writing concerning” the creation,
storage and ownership of the VIIC data and the Laserfiche scans.

                                      7
necessary to demonstrate that the City did in fact own and control the VIIC
data and the Laserfiche scans, and that it had “committed and suborned
perjury” in the Flynn action by filing a declaration that falsely claimed the
LAPD had obtained search warrants to access information stored in the VIIC
or Laserfiche. Anderson-Barker also argued the City’s sole objection to each
discovery request―that the Civil Discovery Act did not apply to CPRA
proceedings―was “wrong” as a matter of law. According to the petitioner, the
Civil Discovery Act applied to any “special proceeding of a civil nature,” and
the CPRA qualified as a special proceeding. Petitioner further asserted that
“because the only objections raised in the City’s initial responses were that
[the Civil Discovery Act is inapplicable to CPRA proceedings],” the court
should order the City “to respond to [the] discovery requests . . . [without
further] objections. All other objections have been waived.” Finally,
Anderson-Barker requested that the court impose discovery sanctions
because the City had failed to show “substantial justification for refusing to
produce the requested data and documents.”
       In its opposition, the City argued that the language and intent of the
CPRA demonstrated that the Civil Discovery Act was inapplicable to CPRA
proceedings. In support, the City relied on language in section 6259,
subdivision (a) stating: “The court shall decide the case after examining the
record in camera, . . . papers filed by the parties and any oral argument and
additional evidence as the court may allow.” The City argued that section
6259 authorized the “trial court . . . to request any additional evidence that
[the] court deems necessary to make a proper ruling. That is a far cry from
allowing a party to import all the discovery provisions of the Civil Discovery
Act [in]to a CPRA [proceeding].” The City explained that if the Legislature
had intended the Civil Discovery Act to apply, it would have included explicit
language in the CPRA. The City further asserted that allowing full-scale
discovery in CPRA proceedings was inconsistent with the Legislature’s intent
that such proceedings be resolved in an expedited manner.
       The City also argued that even if the court found “section 6259 provides
some discretion to allow [a petitioner] to propound discovery,” it should deny
Anderson-Barker’s discovery requests because they were duplicative of
discovery she had obtained in prior lawsuits. The City explained that


                                       8
Anderson-Barker and her attorney, Donald Cook, served as co-counsel in
multiple lawsuits challenging the vehicle impound practices of various
California law enforcement agencies, including the LAPD.4 A city attorney
who had assisted in the defense of those actions provided a declaration
stating that Anderson-Barker and Cook had “conducted broad discovery” in
those cases related to “VIIC data, Laserfiche documents, OPG contracts, and
many issues relating to the LAPD vehicle impounds.” The declaration
further asserted that Cook had previously conducted two depositions of
detective Jones, which included questions regarding the “VIIC database,
Laserfiche documents, OPG contracts, and use of court orders and/or search
warrants to obtain OPG records.”
       Finally, the City argued that if the court intended to allow Anderson-
Barker to proceed with her discovery, it should allow the City to assert
further objections to each of her requests: “The City’s objection to all of the
propounded discovery is that [p]etitioner is not entitled to conduct discovery
in a CPRA action because the Legislature did not make the Civil Discovery
Act applicable to such actions. It would be illogical to object to discovery but
at the same time also engage in the discovery process by asserting any and
all other objections that might be applicable under the Civil Discovery Act.
The threshold issue in this case is whether the CPRA incorporates the Civil
Discovery Act into section 6258 and 6259. As explained above, it does not.
However, if this court disagrees and orders the City to respond to the
propounded discovery, the City must be able to assert any and all appropriate
objections.”
       On December 16, 2015, the court held a hearing on the motion to
compel. The city attorney argued that although the CPRA authorized the
trial court to obtain evidence from the parties, it did not allow “full blown

4     One of those cases resulted in a published decision, County of Los
Angeles v. Superior Court (2015) 242 Cal.App.4th 475, which reversed a trial
court order requiring the County to disclose “‘[as] stored electronically . . ., all
completed CHP 180 forms, from January 1, 2012 to the present.” (Id. at
p. 480.) In its decision, the appellate court noted that “Anderson-Barker’s
attorney, Donald W. Cook, has sued various California law enforcement
agencies over their respective practices of impounding vehicles under Vehicle
Code section 14602.6.” (Id. at p. 479.)

                                         9
civil discovery.” Petitioner’s counsel, however, argued that discovery was
permitted in CPRA proceedings when necessary to resolve factual disputes
regarding the agency’s disclosure obligation. According to counsel, the
question whether the City owned the information it was refusing to disclose
should be decided based on “the factual evidence of ownership,” and not on
the City’s self-serving statements. The Court concluded that “discovery
should . . . be permitted,” but clarified that “the only issue raised . . . by this
particular motion is the question whether discovery is available under the
CPRA. . . . [T]o decide that issue, the court doesn’t have to go to [the] question
whether the discovery was necessary or not, so the court hasn’t addressed
that issue in its . . . ruling.”
       Following the hearing, the court issued a written order explaining that
the CPRA qualified as a “special proceeding of a civil nature,” and was
therefore subject to the Civil Discovery Act. According to the court, the fact
that the CPRA did not expressly provide for discovery was irrelevant because,
by its terms, the Civil Discovery Act “automatically applies to [all] actions of
a civil nature regardless of whether the statue giving rise to the cause of
actions specifically incorporates its provisions.” The court further ruled that
the City had waived any further objections to the petitioner’s discovery
requests by failing to raise them in its initial discovery responses. The court
also imposed sanctions on the City in the amount of $5,560.00, explaining
that the City’s refusal to respond to the discovery requests was “not
substantially justified.”
       On January 13, 2016, the City filed a request for stay of proceedings
and a petition for writ of mandate directing the trial court to vacate its order,
and enter a new order denying the petitioner’s motion to compel. We stayed
the trial court’s order, and requested that the petitioner file opposition to the
writ of mandate. After receiving the opposition, we issued an order to show
cause.
                                  DISCUSSION

      A. Availability of Writ Relief and the Standard of Review

      As discussed in more detail below, we are not aware of any prior
decision that has addressed whether the Civil Discovery Act applies in CPRA


                                        10
proceedings. “Writ review is appropriate in discovery matters where, as here,
it is necessary to address ‘questions of first impression that are of general
importance to the trial courts and to the [legal] profession, and where general
guidelines can be laid down for future cases.’ [Citation].” (People v. Superior
Court (Cheek) (2001) 94 Cal.App.4th 980, 987 (Cheek).) Generally, “[t]he
standard of review for a discovery order is abuse of discretion, because
management of discovery lies within the sound discretion of the trial court.”
(Ibid.) However, when “the propriety of a discovery order turns on . . . a
question of law,” we “determine the issue de novo.” (Gilbert v. Superior Court
(2014) 224 Cal.App.4th 376, 380.)

      B. Summary of the CPRA

       “The CPRA was modeled on the federal Freedom of Information Act
(FOIA) (5 U.S.C. § 552 et seq.) and was enacted for the purpose of increasing
freedom of information by giving members of the public access to information
in the possession of public agencies. [Citation.] The Legislature has declared
that such ‘access to information concerning the conduct of the people’s
business is a fundamental and necessary right of every person in this state.’
(Gov. Code, § 6250.)” (Filarsky v. Superior Court (2002) 28 Cal.4th 419, 425-
426 (Filarsky).) The Act defines “public record” to include, in relevant part,
“any writing containing information relating to the conduct of the public’s
business prepared, owned, used, or retained by any state or local agency
regardless of physical form or characteristics.” (§ 6252, subd. (e).) The term
“writing” includes, among other things, “handwriting, typewriting, printing,
photostating, photographing, photocopying, transmitting by electronic mail or
facsimile, and every other means of recording upon any tangible thing any
form of communication or representation, including letters, words, pictures,
sounds, or symbols, or combinations thereof, and any record thereby created,
regardless of the manner in which the record has been stored.” (§ 6252, subd.
(g).)
       “A state or local agency, upon receiving a request by any person for a
copy of public records, generally must determine within 10 days whether the
request seeks public records in the possession of the agency that are subject
to disclosure. (§ 6253, subd. (c).) If the agency determines that the requested


                                      11
records are not subject to disclosure, for example because the records fall
within a statutory exemption [citation], the agency promptly must notify the
person making the request and provide the reasons for its determination.
(§ 6253, subd. (c).)” (Filarsky, supra, 28 Cal.4th at p. 426.) “The Act sets
forth numerous categories of records [that are] exempt from compelled
disclosure. [See §§ 6254-6254.33.] In addition, section 6255 establishes a
‘catchall’ exemption that permits the government agency to withhold a record
if it can demonstrate that ‘on the facts of a particular case the public interest
served by not making the record public clearly outweighs the public interest
served by disclosure of the record.’” (Times Mirror Co. v. Superior Court
(1991) 53 Cal.3d 1325, 1338 (Times Mirror) [emphasis omitted].)
        Sections 6258 and 6259 “set[] forth specific procedures for seeking a
judicial determination of a public agency’s obligation to disclose records in the
event the agency denies a request by a member of the public.” (Filarsky,
supra, 28 Cal.4th at p. 426.) Section 6258 provides: “Any person may
institute proceedings for injunctive or declarative relief or writ of mandate in
any court of competent jurisdiction to enforce his or her right to inspect or to
receive a copy of any public record or class of public records under [the Act].”
“After a person commences such a proceeding, the court must set the times
for responsive pleadings and for hearings ‘with the object of securing a
decision . . . at the earliest possible time.’ (§ 6258.) If it appears from the
plaintiff’s verified petition that ‘certain public records are being improperly
withheld from a member of the public,’ the court must order the individual
withholding the records to disclose them or to show cause why he or she
should not do so. (§ 6259, subd. (a).)” (Filarsky, supra, 28 Cal.4th at p. 426.)
Section 6259 further provides that the court shall decide whether to order
disclosure “after examining the record in camera, if permitted by subdivision
(b) of Section 915 of the Evidence Code, papers filed by the parties and any
oral argument and additional evidence as the court may allow.”
        “The court’s order either directing disclosure by a public official or
supporting the decision to refuse disclosure ‘is . . . immediately reviewable by
petition to the appellate court for the issuance of an extraordinary writ’ filed
within 20 days after service of the notice of entry of the order, or within an
additional 20 days as the trial court may allow for good cause. (§ 6259, subd.


                                       12
(c).)” (Filarsky, supra, 28 Cal.4th at p. 426.) This expedited appellate review
provision, and the CPRA’s provisions obligating the public agency “to act
promptly upon receiving a request for disclosure (§ 6253, subd. (c)), . . . [and]
directing the trial court . . . to reach a decision as soon as possible
(§ 6258), . . . all reflect a clear legislative intent that the determination of the
obligation to disclose records requested from a public agency be made
expeditiously.” (Id. at p. 427.)

      C. The Civil Discovery Act Applies to CPRA Proceedings

         1. A CPRA proceeding qualifies as “a special proceeding of a civil
            nature” to which the Civil Discovery Act applies

       Although the petitioner and her amicus have identified prior CPRA
cases in which the parties conducted discovery,5 neither party has identified,
nor have we found, any decision that has analyzed whether the Civil
Discovery Act (hereafter the discovery act or the act) actually applies to
CPRA proceedings. The issue thus appears to be a matter of first impression.
       The CPRA does not contain any reference to discovery or the discovery
act. By its terms, however, the discovery act applies to both “civil action[s]
and . . . special proceeding[s] of a civil nature.” (See Code of Civil Proc.,

5      For example, in Bernardi v. County of Monterey (2008) 167 Cal.App.4th
1379 (Bernardi), the petitioner sought public records from the County of
Monterey relating to a subdivision proposal. The appellate court’s factual
summary indicates that the petitioner issued a notice of deposition of a third
party who had served as “the County’s [Environmental Impact Report]
consultant on the [subdivision proposal].” (Id. at p. 1386.) The County filed a
motion to quash the deposition. The court granted the motion in part,
permitting the petitioner to depose the witness “for the limited purpose of
clarifying which documents held by [the third party] ha[d] been ‘prepared,
owned, used, or retained’ in connection with the [subdivision proposal].”
(Ibid.) The court subsequently appointed a special master to oversee
additional discovery. (Ibid.) Amicus for petitioner has also identified several
trial court proceedings in which the parties conducted discovery in relation to
a CPRA claim. The City does not dispute that discovery occurred in these
matters, but asserts that none of the cases addressed whether the petitioner
in a CPRA proceeding has a right to seek discovery pursuant to the
provisions set forth in the Civil Discovery Act.

                                         13
§§ 2017.010 & 2016.020, subd. (b) [permitting “discovery . . . in the pending
action,” and defining “action” to “include[] a civil action and a special
proceeding of a civil nature”]; see also People v. Yartz (2005) 37 Cal.4th 529,
537 (Yartz), fn. 4 [“the 1986 Civil Discovery Act applies to either a civil action
or a special proceeding”].) Our courts have interpreted this language to mean
that, absent a statutory exemption precluding discovery, the discovery act
applies “to every civil action and special proceeding of a civil nature.” (Leake
v. Superior Court (2001) 87 Cal.App.4th 675, 682 (Leake) [“the [discovery act]
applies to every civil action and special proceeding of a civil nature (absent, of
course, a statutory exception)”] [disapproved of on other grounds in Yartz,
supra, 37 Cal.4th 529]; Property Reserve, Inc. v. Superior Court (2016) 6
Cal.App.5th 1007, 1019 (Property Reserve) [absent the “legislature’s
enact[ment of] a statute precluding discovery,” the discovery act applies to
every action or special proceeding of a special nature]; Cheek, supra, 94
Cal.App.4th at p. 988 [discovery act applies in civil actions and “special
proceeding[s] of a civil nature” that are otherwise “silent regarding
discovery”].)
       “An ‘action’ is defined as ‘an ordinary proceeding in a court of justice by
which one party prosecutes another for the declaration, enforcement, or
protection of a right, the redress or prevention of a wrong, or the punishment
of a public offense.’ [Citations.]” (Yartz, supra, 37 Cal.4th at p. 536.) A
“special proceeding,” in contrast, is a “‘“type of case which was not, under the
common law or equity practice, either an action at law or a suit in equity.
[Citations.]” [Citation.] Special proceedings instead are established by
statute. [Citations.] The term . . . applies only to a proceeding that is distinct
from, and not a mere part of, any underlying litigation. [Citation.] The term
“has reference only to such proceedings as may be commenced independently
of a pending action by petition or motion upon notice in order to obtain
special relief. [Citations.]” [Citation.]’ [Citation.]” (Property Reserve, supra,
6 Cal.App.5th at p. 1019 [citing and quoting People v. Superior Court (Laff)
(2001) 25 Cal.4th 703, 725]; see also Tide Water Assoc. Oil Co. v. Superior
Court (1955) 43 Cal.2d 815, 822.)
       A CPRA proceeding falls within the definition of a “special proceeding
of a civil nature.” The proceeding is not an action at law or a suit in equity,


                                       14
but rather is established strictly by statute, and may be commenced
independently of a pending action. (See Los Angeles Police Dept. v. Superior
Court (1977) 65 Cal.App.3d 661, 669 [describing CPRA action as “a special
proceeding the sole object of which is the discovery and production of
records”].) Moreover, a CPRA proceeding is clearly “civil in nature,” as it is
“wholly unrelated to any criminal case.” (Moore v. Superior Court (2010) 50
Cal.4th 802, 815 [explaining that commitment proceeding under the Sexually
Violent Predator Act is “civil in nature” because it is “wholly unrelated” to
any criminal case].) Because the CPRA qualifies as a special proceeding of a
civil nature, and the Legislature has not included any exemption precluding
discovery in such proceedings, we conclude that the discovery act applies.
       The City does not dispute that the discovery act generally applies to all
special proceedings of a civil nature, nor does it dispute that an action
brought under the CPRA falls within the traditional definition of a “special
proceeding.” It contends, however, that several aspects of the CPRA
“confirm[]” the Legislature did not intend the discovery act to apply. First, it
asserts that “nothing in the CPRA mentions civil discovery at all, and it is
well established that ‘legislative silence’ . . . connotes a legislative intent not
to include the omitted provision.” According to the City, “[t]he Legislature
was fully capable of providing for or even mentioning discovery or the Civil
Discovery Act, and yet it chose not to do so. . . .”
       Our courts have repeatedly concluded, however, that the discovery act
applies to statutorily-enacted special proceedings that are silent with respect
to discovery. For example, in Leake, supra, 87 Cal.App.4th 675, the court
held that the discovery act applied to civil commitment proceedings initiated
under the Sexually Violent Predator Act (SVPA) despite the absence of any
express provision within the SVPA regarding discovery. The court explained
that the text of the discovery act states that it applies to all forms of “civil
actions and special proceedings of a civil nature,” demonstrating that the
Legislature “intended to apply civil discovery” to all forms of civil actions and
special proceedings that do not contain an exemption from discovery. (Id. at
pp. 680, 682.) Other cases have reached a similar conclusion. (See Cheek,
supra, 94 Cal.App.4th at p. 988 [finding discovery act applicable to special
proceeding that was “silent with regard to discovery rights”]; Property


                                        15
Reserve, supra, 6th Cal.App.5th at p. 1019 [concluding that discovery act
applied to special proceeding that did not include any provision “preclud[ing]
discovery”].) We agree with the analysis of these decisions.
       The City next contends that the language of section 6259 demonstrates
the Legislature did not intend discovery to be available in CPRA proceedings.
Section 6259 states, in relevant part: “The court shall decide the case after
examining the record in camera, . . . papers filed by the parties and any oral
argument and additional evidence as the court may allow.” According to the
City, the phrase “additional evidence as the court may allow” indicates that
the Legislature intended “the trial court, not the parties, [to] direct[] [any]
exchange of information between the parties.” As stated in its briefing, the
City contends that while “[t]here may indeed be instances where courts
require additional information beyond the parties’ initial briefs and evidence
to determine whether records have been withheld properly, . . . it is the judge
– not the records requester – who leads this inquiry where it is necessary to
test the agency’s claims.” Thus, the City essentially argues that section 6259
provides the trial court exclusive authority to request any evidence beyond
that which the parties have voluntarily provided, precluding the parties from
seeking discovery directly against one another.
       We do not agree with the City’s interpretation of section 6259, which
merely describes the categories of evidence the court may admit and consider
when determining whether to order disclosure. Although section 6259
appears to provide the court broad discretion to decide what “additional
evidence” it will consider when deciding the matter, the statute contains no
language indicating that parties are prohibited from conducting civil
discovery. If the Legislature had intended to exempt CPRA proceedings from
the discovery act, it could have included a statutory exemption or other
language limiting the scope of discovery. We decline to read such an
exemption into the CPRA based on a provision that simply authorizes the
court to “allow” the parties to present “additional evidence” beyond that
presented in their “papers.”6

6     During oral argument, the City appeared to take a slightly narrower
position, asserting that while section 6259 does not categorically preclude
discovery in a CPRA proceeding, the language of the statute indicates that

                                      16
       Finally, the City argues that providing discovery rights in CPRA
proceedings “is directly contrary to the Legislature’s main goal of providing
expediency in the public records process.” According to the City, “common
sense dictates that the ‘[t]he legislative purpose of expediency cannot be
served by . . . . transforming a public record request into a draw out discovery
battle.’” We find this argument unpersuasive for several reasons. First, we
reject the assertion that discovery is necessarily incompatible with
“expediency.” As discussed in more detail below, the trial court in a CPRA
proceeding retains authority to manage and limit discovery as necessary.
Second, contrary to the City’s assertion, expediency is not the “main goal” of
the CPRA. Rather, “the core purposes of the CPRA are to prevent secrecy in
government and to contribute significantly to the public understanding of
government activities.” (Fredericks v. Superior Court (2015) 233 Cal.App.4th
209, 223; see also Filarsky, supra, 28 Cal.4th at p. 425 [purpose of CPRA is to
“increase[e] freedom of information by giving members of the public access to
information in the possession of public agencies”].) Where appropriate,
discovery will further these core purposes by allowing the public to seek
evidence that tests an agency’s asserted reasons for declining to disclose a
requested document. Third, the legislative goal of expediency does not alter
the fact that the CPRA contains no provision that exempts such proceedings
from discovery. In the absence of such an exemption, we must presume the
Legislature believed that discovery was not an impediment to expediency.

         2. The trial court retains discretion to determine the permissible
            scope of discovery in CPRA proceedings

      Although we conclude the discovery act applies to CPRA proceedings,
the right to discovery nonetheless “remains subject to the trial court’s
authority to manage and limit discovery as required.” (Cheek, supra, 94

the trial court, rather than the parties, is responsible for issuing whatever
discovery requests it believes are necessary to decide the case. As discussed
above, however, neither section 6259 nor any other provision in the CPRA
contains any language referencing discovery. We must therefore presume
that the legislature intended the procedures set forth in the discovery act,
including those that allow the parties to initiate discovery requests, to apply
in the context of the CPRA.

                                       17
Cal.App.4th at p. 988 [“the right to civil discovery in a special proceeding of a
civil nature remains subject to the trial court’s authority to manage
discovery”]; Property Reserve, supra, 6 Cal.App.5th at p. 1019 [explaining
that although the discovery act applies to statutory precondemnation
proceedings, the “trial court of course may exercise its conventional authority
to limit discovery as required”]; Bouton v. USAA Casualty Ins. Co. (2008) 167
Cal.App.4th 412, 427 (Bouton) [parties in a special proceeding to compel
arbitration “have discovery rights under the [discovery act], subject to the
relevancy requirement and other provisions limiting the scope and timing of
that discovery”].)
       The general scope of discovery is set forth in section 2017.010,
subdivision (a): “Unless otherwise limited by order of the court. . ., any party
may obtain discovery regarding any matter, not privileged, that is relevant to
the subject matter involved in the pending action . . . if the matter either is
itself admissible in evidence or appears reasonably calculated to lead to the
discovery of admissible evidence.” “Thus, ‘[f]or discovery purposes,
information should be regarded as “relevant to the subject matter” if it might
reasonably assist a party in evaluating the case, preparing for trial, or
facilitating settlement thereof.’ [Citations.]” (Cheek, supra, 94 Cal.App.4th
at p. 989.)
       There are, however, numerous provisions in the discovery act that
authorize the trial court to limit or restrict discovery that otherwise satisfies
section 2017.010’s “relevancy requirement.” (Bouton, supra, 167 Cal.App.4th
at p. 427). Section 2019.030, subdivision (a), for example, provides that the
court may restrict the use of any discovery method if it determines that “(1)
The discovery sought is unreasonably cumulative or duplicative, or is
obtainable from some other source that is more convenient, less burdensome,
or less expensive”; or “(2) The selected method of discovery is unduly
burdensome or expensive, taking into account the needs of the case, the
amount in controversy, and the importance of the issues at stake in the
litigation.” Section 2017.020, subdivision (a) additionally provides that the
court shall “limit the scope of discovery if it determines that the burden,
expense, or intrusiveness of that discovery clearly outweighs the likelihood
that the information sought will lead to the discovery of admissible evidence.”


                                       18
These determinations are generally made through a motion for a protective
order. (See §§ 2019.030, subd. (b); 2017.020, subd. (b).) The act contains
similar “authorization[s] for the management of particular discovery
methods.” (Cheek, supra, 94 Cal.App.4th at p. 989; see also § 2025.420
[depositions]; § 2030.090 [interrogatories]; §2031.060 [inspection demands].)
       In Cheek, supra, 94 Cal.App.4th 980, the appellate court explained that
when applying these discovery management provisions in civil commitment
proceeding under the SVPA, the trial court should take certain additional
factors into account. The court explained that the SVPA’s statutory scheme
demonstrated that a SVP commitment proceeding is intended to provide an
“expeditious adjudication” of “two narrow issues”: (1) whether the person
sought to be committed has been convicted of a qualifying sex crime, and (2)
whether he or she has a mental disorder that makes it likely he or she “will
engage in sexually violent criminal behavior.” (Id. at pp. 989-990.) The court
further explained that the “narrow scope” of the issues to be determined, and
the need for an expeditious adjudication, were “legitimate considerations”
that the trial court “must keep in mind” when exercising its authority to
“manag[e] discovery in SVPA proceedings.” (Id. at p. 991.)
       Similar considerations apply in the context of CPRA proceedings. Like
the SVPA, the CPRA is intended to “permit the expeditious determination” of
a narrow issue: whether a public agency has an obligation to disclose the
records that the petitioner has requested. (County of Santa Clara v. Superior
Court (2009) 171 Cal.App.4th 119, 128 [“The sole purpose of such an action is
to permit the expeditious ‘determination of the obligation to disclose records
requested from a public agency’”] [citing and quoting Filarsky, supra, 28
Cal.4th at p. 427].) Although many CPRA cases are likely to involve
questions of law based on undisputed facts (including, for example, whether a
particular type of record is subject to a disclosure exemption), other cases will
require the court to make factual findings based on conflicting evidence. In
some such cases, discovery may be necessary to test the agency’s assertion
that it does not have an obligation to disclose the records at issue. (See
Bernardi, supra, 167 Cal.App.4th 1379 [discovery conducted to determine
whether public agency constructively possessed the records of its
subcontractor].) When a party does seek to compel discovery (or seeks a


                                       19
protective order from a discovery request), the trial court must determine
whether the discovery sought is necessary to resolve whether the agency has
a duty to disclose, and to additionally consider whether the request is
justified given the need for an expeditious resolution.
       In assessing the permissible scope of discovery in a CPRA proceeding,
trial courts may also look to federal case law addressing the use of
discovery in cases arising under the FOIA. It is well-established that because
the CPRA “was modeled on [the FOIA],” the “judicial construction of the
FOIA . . . ‘serve[s] to illuminate the interpretation of its California
counterpart.’ [Citation.]” (Times Mirror, supra, 53 Cal.3d at p. 1338; see also
County of Los Angeles v. Superior Court (Axelrad) (2000) 82 Cal.App.4th 819,
825 [CPRA “was modeled on . . . [the FOIA]. The two enactments have
similar policy objectives and should receive a parallel construction”];
Motorola Communication & Electronics, Inc. v. Department of General
Services (1997) 55 Cal.App.4th 1340, 1346, fn. 5 [“The [CPRA] was modeled
on the FOIA. Judicial construction of the latter is therefore instructive on
our interpretation of its California counterpart”].) Federal courts have
consistently held that while discovery is permissible in FOIA cases, its use is
more “limited” than in other types of civil actions. (Lane v. Department of
Interior (9th Cir. 2008) 523 F.3d 1128, 1134 [“While ordinarily the discovery
process grants each party access to evidence, in FOIA . . . cases discovery is
limited because the underlying case revolves around the propriety of
revealing certain documents”].) Federal courts have not adopted a uniform
test to assess the propriety of discovery in FOIA matters. They have
generally found, however, that when the government has provided a detailed
factual basis in support of its decision to withhold documents (generally
through affidavits), discovery is warranted only if the plaintiff “makes a
[sufficient] showing of bad faith,” or is able to provide “tangible evidence” that
the records have been improperly withheld. (Carney v. U.S. Dept. of Justice
(2d Cir. 1994) 19 F.3d 807, 812.) Stated more simply, while discovery “may
be appropriate when the plaintiff can raise sufficient question as to the
agency’s good faith in processing or in its search” (Judicial Watch, Inc. v.
Export-Import Bank (D.D.C. 2000) 108 F.Supp.2d 19, 25), it is improper when
“sought for the ‘bare hope of falling upon something that might impugn the


                                       20
[agency’s evidence].” (Public Citizen Health Research Group v. F.D.A. (D.D.C.
1998) 997 F.Supp. 56, 73, reversed in part on other grounds in Public Citizen
Health Research Group v. Food & Drug Admin. (D.C. Cir. 1999) 185 F.3d 898;
see also Accuracy in Media, Inc. v. National Park Service (D.C. Cir. 1999) 194
F.3d 120, 124 [upholding denial of discovery based on “speculative criticism”
of agency’s search]; Ocasio v. Dept. of Justice (D.D.C. 2014) 67 F.Supp.3d 438,
440, fn. 6.)
         Given the “clear legislative intent that the determination of the
obligation to disclose records requested from a public agency be made
expeditiously” (Filarsky, supra, 28 Cal.4th at p. 427), we adopt the general
proposition set forth in these federal authorities. When assessing motions to
compel discovery (or motions seeking a protective order) in CPRA
proceedings, the trial court has discretion to consider whether the petitioner
has made an adequate showing that the discovery is likely to aid in the
resolution of the particular issues presented in the proceeding.
         In concluding that the discovery act applies to CPRA proceedings, we
acknowledge the City’s concerns that allowing discovery in public records
cases may impose increased burdens on government entities, and delay the
process for obtaining public records. The City’s contentions regarding the
potential negative impacts of discovery in CPRA proceedings are, however,
“‘policy arguments that should be addressed to the Legislature.’” (Cheek,
supra, 94 Cal.App.4th at p. 996 [the government’s “arguments concerning the
 . . . impact of civil discovery in SVPA proceedings, including the increase in
costs and delays, and the burden placed upon the trial court and the
[Department of Mental Health], ‘are policy arguments that should be
addressed to the Legislature’”]; Leake, supra, 87 Cal.App.4th at p. 682.)
Moreover, as discussed above, the burdens and delays that might result from
a particular discovery request are factors the trial court may properly
consider when exercising its authority to manage discovery in a CPRA
proceeding.

     D. The City Acted with Substantial Justification in Opposing the
        Petitioner’s Motion to Compel
     The City argues that even if we conclude the trial court correctly
determined the discovery act applies to CPRA proceedings, we should reverse


                                      21
the portion of the order imposing discovery sanctions. Under the discovery
act, the trial court is required to “impose a monetary sanction . . . against any
party . . . who unsuccessfully . . . opposes a motion to compel a further
response to [a written interrogatory, inspection demand or request for
admission], unless it finds that [the party] acted with substantial justification
or that other circumstances make the imposition of the sanction unjust.” (See
Code of Civil Proc., §§ 2030.300, subd. (d) [sanctions provision governing
written interrogatories]; 2031.310, subd. (h) [sanctions provision regarding
inspection demands]; 2033.290, subd. (d) [sanctions provision governing
requests for admissions].) The trial court concluded that discovery sanctions
were warranted in this case because the City had “provided little if any
support” for its argument that the discovery act did not apply to CPRA
proceedings. We review the trial court’s sanction order for an abuse of
discretion. (Diepenbrock v. Brown (2012) 208 Cal.App.4th 743, 748
(Diepenbrock).)
       Our courts have interpreted the term “substantial justification” to
mean “well-grounded in both law and fact.” (Doe v. U.S. Swimming, Inc.
(2011) 200 Cal.App.4th 1424, 1434.) Thus, “to avoid sanctions, the deponent
must show . . . [there were] reasonable grounds to believe the objection was
valid or that the answer given was adequate.” (Weil & Brown, Cal. Practice
Guide: Civil Procedure Before Trial (The Rutter Group 2016), ¶ 8:1964,
p. 8M–7.)
       Under the circumstances presented here, we find no basis for the trial
court’s conclusion that the City acted without substantial justification in
opposing the petitioner’s motion to compel. As the City correctly notes, no
prior decision has addressed “whether the Civil Discovery Act applies to a
CPRA proceeding.” Nor have we identified any decision interpreting
Government Code section 6259’s provision that “[t]he court shall decide
[whether to order disclosure] after examining,” among other things, “any . . .
additional evidence as the court may allow.” Although we agree with the
trial court’s conclusion that this language does not, as the City has asserted,
exempt CPRA proceedings from the discovery act, we do not find the City’s
proposed interpretation to lack substantial justification. Moreover, some
federal cases addressing discovery in FOIA cases contain language


                                       22
suggesting that discovery is only available under limited circumstances that
are not present here. Finally, we note that the question whether a petitioner
in a CPRA proceeding has a right to seek discovery is not only an issue of
first impression, but also of important consequence to public entities that are
responsible for responding to public records requests.
       Given the unsettled nature of the issues presented, the existence of
some federal authority that arguably supports the City’s position and the
importance of the issue raised, discovery sanctions were not appropriate. (Cf.
Diepenbrock, supra, 208 Cal.App.4th at p. 749 [“while the court may properly
have rejected plaintiff’s contention concerning the scope of the exception to
the marital privilege, the conflicting legal authority on an unsettled issue
provided substantial justification for appellants’ position, negating the basis
for the sanction order”]; Bruno v. Superior Court (1990) 219 Cal.App.3d 1359,
1365 [“Although we agree with respondent court that discovery is not
available in a small claims appeal, we find that the court abused its
discretion in sanctioning petitioner's attorney for raising this issue of first
impression”].)

      E. On Remand, the Trial Court Shall Allow the City to Assert
         Additional Objections to the Petitioner’s Discovery Requests

       The City also argues that the trial court erred in concluding that it has
waived any further objections to the discovery, and therefore must respond to
all of petitioner’s discovery requests without further objection. The trial
court’s written order characterized the City’s decision to object to the
discovery solely on the basis that the discovery act does not apply to CPRA
proceedings as a “risky tactic” that did not support a departure from the
general “rule that an objection not raised in an initial response to discovery
requests is waived.”7 The language of the trial court’s order appears to
require the City to respond to requests even if they are overbroad, or seek


7        This portion of the court’s written order appears to conflict with the
court’s statement at the motion hearing that it was only considering “whether
discovery is available under the CPRA,” and not “[the] question whether the
discovery was necessary or not, so the court hasn’t addressed that issue in its
 . . . ruling.”

                                       23
materials that are not directly relevant to this CPRA proceeding. The order
also appears to require the City to disclose responsive documents that would
otherwise be subject to the attorney-client privilege, or any other form of
privilege.
       The City acknowledges the discovery act contains provisions that
require a party to raise all objections to a discovery request in the initial
response. It argues, however, that these rules are inapplicable where the
responding party has objected to discovery on the basis that the discovery act
is inapplicable to the particular proceeding at issue. The City contends that
under such circumstances, “[i]t would be illogical to object to discovery but at
the same time also engage in the discovery process by asserting any and all
other objections that might be applicable under the [discovery act].”
       Although the parties have not identified any decision that has
specifically addressed this issue, we find the court’s resolution of a similar
situation in Cheek, supra, 94 Cal.App.4th 980, to be instructive. In Cheek,
the People filed a petition under the SVPA seeking to recommit the defendant
to the Department of Mental Health. In response to the petition, the
defendant issued deposition subpoenas to several mental health physicians
who had submitted reports in connection with the defendant’s previous SVPA
commitment. The People filed a motion to quash the deposition notices,
contending that civil discovery is not permitted in SVPA proceedings. The
trial court denied the motion on the “ground that . . . civil discovery is
permitted in SVPA proceedings. At no time in the . . . proceeding were any
issues raised as to the propriety of the depositions, beyond the issue of
whether civil discovery is authorized in SVPA proceedings.” (Id. at p. 985.)
       On appeal, the court affirmed the trial court’s conclusion that the
discovery act applied to SVPA proceedings, and provided additional guidance
regarding the permissible scope of discovery in such a proceeding. The court
further concluded that because the record was “inadequate for informed
review concerning whether the depositions of [the mental-health physicians]
[we]re within the permissible scope of discovery or whether the depositions
[we]re properly subject to a protective order or a motion to quash,” the trial
court should “reconsider its rulings in accordance with those provisions of the




                                      24
[discovery act] which authorize a trial court to exercise its discretion to
manage civil discovery.” (Cheek, supra, 94 Cal.App.4th. at pp. 994-995.)
       We conclude that a similar outcome is appropriate here. Neither of the
cases the trial court relied on in concluding that the City had waived any
further objections to the petitioner’s discovery requests involved a situation
where the objecting party asserted the discovery act did not apply to the type
of proceeding at issue. Moreover, both decisions were predicated on specific
provisions within the act itself. In Stadish v. Superior Court (1999) 71
Cal.App.4th 1130 (Stadish), the court held that the party’s failure to assert a
trade secret privilege in its initial discovery responses constituted a waiver.
In support, the court relied on language in former Code of Civil Procedure
section 2031, subdivision (f)(3) (currently set forth § 2031.240, subd. (b)(2))
requiring that “[i]f an objection [to an inspection demand] is based on a claim
of privilege, the particular privilege invoked shall be stated.” (Stadish,
supra, 71 Cal.App.4th at pp. 1140-1141.) In Scottsdale Ins. Co. v. Superior
Court (1997) 59 Cal.App.4th 263 (Scottsdale), the plaintiff filed a timely
response to a demand for production that included several specific objections.
The objections did not, however, include any reference to the attorney-client
privilege. As in Stadish, the court relied on former Code of Civil Procedure
section 2031, subdivision (f)(3) in holding that the plaintiff’s failure to assert
an attorney-client privilege in its initial discovery responses constituted a
waiver. (Scottsdale, supra, 59 Cal.App.4th at pp. 272-274.) In contrast to
those cases, here, the City has argued that the entire discovery act, including
its individual provisions regarding the manner in which a party must object
to specific discovery methods, are inapplicable to CPRA proceedings. We
agree with the City that when a party challenges the applicability of the
discovery act, it is not subject to waiver principles that are grounded in
specific provisions of the act.
       We also believe that further discovery proceedings are warranted to
permit the trial court to set boundaries on the permissible scope of discovery
in this proceeding. (Cf. Bouton, supra, 167 Cal.App.4th at pp. 426-427 [where
appellate court’s decision had “only now clarified [what] the trial court must




                                       25
decide in the [special] proceeding,” “procedural fairness” required that the
parties be permitted to conduct additional discovery].)8

                               DISPOSITION

       Let a peremptory writ of mandate issue commanding the superior court
to vacate its order granting the petitioner’s motion to compel, and to enter a
new order granting only that portion of the motion regarding the petitioner’s
right to seek discovery in a CPRA proceeding. On remand, the court shall
schedule further proceedings to consider any further objections the City may
have to the petitioner’s discovery requests. The temporary stay order is
vacated. Each party shall bear its own costs for this proceeding.



                                           ZELON, Acting P. J.



We concur:



      SEGAL, J.



      KEENY, J.



8      On remand, the trial court should consider any further objections the
City may raise to the petitioner’s discovery requests, and also consider the
City’s prior assertion that the discovery sought in this case is unnecessary
given that: (1) another trial court has already ruled that VIIC data and
Laserfiche scans are not public records, and the ruling was affirmed on
appeal; and (2) the petitioner and her attorney have sought and obtained
similar discovery in several non-CPRA cases brought against multiple law
enforcement agencies.

     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                      26